THE THIRTEENTH COURT OF APPEALS

                                   13-14-00383-CV


 301 White Oak Ranch, Ltd., John D. Manning d/b/a JM Properties, and Auroras, LLP
                                       v.
                  Oaks of Trinity Homeowners' Association, Inc.


                                  On Appeal from the
                     253rd District Court of Liberty County, Texas
                           Trial Cause No. CV1104921-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED and REMANDED for

further proceedings consistent with its opinion.   Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.

September 10, 2015